DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 19 and 49 are allowed as amended. Claims 2-5, 16 and 20-22 are allowed as amended, Claims 6-7 are allowed as originally presented, Claims 73-74 are allowed as previously presented, and Claims 77-78 are allowed as newly presented, all dependent on Claim 1. Claims 50-52 are allowed as amended, Claims 75-76 are allowed as previously presented, and Claim 79 is allowed as newly presented, all dependent on Claim 49. The following is an examiner’s statement of reasons for allowance: as related to the amended independent Claims 1 and 49, an additional and updated search was conducted and no prior art was found to teach, or fairly suggest, “wherein each of the at least two channels has a longitudinal axis, and wherein the longitudinal axes of the at least two channels are oriented at a 0-90 degree angle relative to one another; and a flow controller configured to control printing fluid flow in the at least two channels and to continuously circulate or recirculate the printing fluid past the at least one droplet emitting opening, and wherein the printing fluid ejected from the at least one droplet emitting opening has a conical meniscus” (Claim 1) or “wherein the longitudinal axes of the at least one channel and the at least one additional channel are oriented at a 0-90 degree angle relative to one another; and controlling printing fluid flow with a flow controller in the at least one channel and the at least one additional channel to continuously circulate or recirculate the printing fluid past the at least one droplet emitting opening, and wherein the printing fluid ejected from the at least one droplet emitting opening has a conical meniscus” (Claim 49). It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art. The reasons for indicating allowability, recited in the Office Action filed 2/24/2021, with respect to the then-pending Claim 19, now apply to independent Claim 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 5/21/2021, with respect to rejection(s) of Claims 1-7, 16, 19-22, 49-52 and 73-76 and objection(s) to Claim 19 have been fully considered and are persuasive.  The rejection(s) of Claims 1-7, 16, 19-22, 49-52 and 73-76 and objection(s) to Claim 19 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853